[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 548 
Upon the appeal by the defendant from the order of the Special Term which denied the defendant's motion for judgment upon the pleadings, it was error for the Appellate Division to decide as a matter of law that the covenant of the grantor contained in the deed from Frederick Russell to Herman B. Schaad is limited to a part of the next to the last sentence therein.
The judgment of the Appellate Division should be *Page 549 
reversed and the order of the Special Term affirmed, with costs in this court and in the Appellate Division.
CARDOZO, Ch. J., POUND, CRANE, LEHMAN, KELLOGG, O'BRIEN and HUBBS, JJ., concur.
Judgment accordingly.